Case: 14-20117      Document: 00512968701         Page: 1    Date Filed: 03/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20117
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 13, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARIO ROBERTO PERDOMO-CABALLERO, also known as Carlos Enrique
Martinez, also known as Mario Roberto Perdomo, also known as Oscar Guarado, also
known as Mario Roberto Perdomo Caballero, also known as Mario Perdomo, also
known as Jose Francisco Vasqu Mejia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-676-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Mario Roberto Perdomo-Caballero appeals his guilty-plea conviction for
illegal reentry into the United States following deportation and his sentence of
69 months of imprisonment. 8 U.S.C. § 1326(a) and (b)(2). For the first time
on appeal, Perdomo-Caballero argues that the district court erred in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20117   Document: 00512968701     Page: 2   Date Filed: 03/13/2015


                                No. 14-20117

calculating his offense level by adding 16 levels under U.S.S.G. § 2L1.2 for a
prior Texas conviction for aggravated robbery. See Tex. Penal Code § 29.03.
More specifically, he contends that the Texas offense of theft, which is
incorporated into the Texas aggravated robbery offense, is broader than the
generic, contemporary meaning of theft because the Texas offense includes
theft by deception. See TEX. PENAL CODE §§ 29.02, 29.03, 31.03.
      We recently rejected the argument that Texas theft is not equivalent to
a generic theft offense due to the theft by deception provision of Texas Penal
Code § 31.03(a). See United States v. Rodriguez-Salazar, 768 F.3d 437, 438
(5th Cir. 2014). Because Perdomo-Caballero’s prior offense qualifies as the
enumerated offense of robbery under § 2L1.2’s definition of crime of violence,
we do not address his second argument that his prior conviction is not a crime
of violence under the residual “force” clause of that definition. See United
States v. Olalde-Hernandez, 630 F.3d 372, 376 (5th Cir. 2011).
      Accordingly, the judgment of the district court is AFFIRMED.




                                      2